UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q [X] Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2007, or [] Transition report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number 1-13374 REALTY INCOME CORPORATION (Exact name of registrant as specified in its charter) Maryland 33-0580106 (State or Other Jurisdiction of (IRS Employer Incorporation or Organization) Identification Number) 220 West Crest Street, Escondido, California92025 (Address of Principal Executive Offices) Registrant’s telephone number, including area code: (760) 741-2111 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES [ X ]NO [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined in Act Rule 12b-2 of the Exchange Act). Large accelerated filer [ X ]Accelerated filer []Non-accelerated filer [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[]No[ X ] There were 101,071,994 shares of common stock outstanding as of July 30, 2007. 1 REALTY INCOME CORPORATION Form 10-Q June 30, 2007 Table of Contents PART I.FINANCIAL INFORMATION Page Item 1: Financial Statements Consolidated Balance Sheets 3 Consolidated Statements of Income 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations Forward-looking statements 16 The Company 17 Recent developments 19 Liquidity and capital resources 21 Results of operations 25 Funds from operations available to common stockholders 33 Property portfolio information 35 Impact of inflation 40 Impact of recent accounting pronouncements 40 Other information 40 Item 3: Quantitative and Qualitative Disclosures About Market Risk 41 Item 4: Controls and Procedures 42 PART II.OTHER INFORMATION Item 1A: Risk Factors 42 Item 4: Submission of Matters to a Vote of Security Holders 42 Item 6: Exhibits 43 SIGNATURE 45 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements REALTY INCOME CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, 2007 and December 31, 2006 (dollars in thousands, except per share data) 2007 2006 ASSETS (unaudited) Real estate, at cost: Land $ 989,765 $ 958,770 Buildings and improvements 1,848,271 1,785,203 2,838,036 2,743,973 Less accumulated depreciation and amortization (432,314 ) (396,854 ) Net real estate held for investment 2,405,722 2,347,119 Real estate held for sale, net 74,775 137,962 Net real estate 2,480,497 2,485,081 Cash and cash equivalents 8,914 10,573 Accounts receivable 6,019 5,953 Goodwill 17,206 17,206 Other assets, net 32,256 27,695 Total assets $ 2,544,892 $ 2,546,508 LIABILITIES AND STOCKHOLDERS’ EQUITY Distributions payable $ 14,933 $ 15,096 Accounts payable and accrued expenses 26,227 27,004 Other liabilities 10,724 8,416 Line of credit payable 10,000 Notes payable 920,000 920,000 Total liabilities 981,884 970,516 Commitments and contingencies Stockholders’ equity: Preferred stock and paid in capital, par value $1.00 per share, 20,000,000 shares authorized, 13,900,000 shares issued and outstanding in 2007 and 2006 337,790 337,781 Common stock and paid in capital, par value $1.00 per share, 200,000,000 shares authorized, 101,070,652 and 100,746,226 shares issued and outstanding in 2007 and 2006, respectively 1,543,269 1,540,365 Distributions in excess of net income (318,051 ) (302,154 ) Total stockholders’ equity 1,563,008 1,575,992 Total liabilities and stockholders’ equity $ 2,544,892 $ 2,546,508 The accompanying notes to consolidated financial statements are an integral part of these statements. 3 REALTY INCOME CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME For the three and six months ended June 30, 2007 and 2006 (dollars in thousands, except per share data) (unaudited) Three Months Ended 6/30/07 Three Months Ended 6/30/06 Six Months Ended 6/30/07 Six Months Ended 6/30/06 REVENUE Rental $ 70,480 $ 55,704 $ 139,629 $ 110,735 Other 213 765 2,365 851 70,693 56,469 141,994 111,586 EXPENSES Depreciation and amortization 18,518 14,782 36,643 28,285 Interest 13,029 11,930 25,449 25,127 General and administrative 5,838 4,354 10,929 8,600 Property 964 685 1,849 1,545 Income taxes 353 231 598 462 38,702 31,982 75,468 64,019 Income from continuing operations 31,991 24,487 66,526 47,567 Income from discontinued operations: Real estate acquired for resale by Crest 4,282 537 6,030 1,416 Real estate held for investment 663 1,616 704 2,545 4,945 2,153 6,734 3,961 Net income 36,936 26,640 73,260 51,528 Preferred stock cash dividends (6,063 ) (2,351 ) (12,127 ) (4,702 ) Net income available to common stockholders $ 30,873 $ 24,289 $ 61,133 $ 46,826 Amounts available to common stockholders per common share: Income from continuing operations, basic and diluted $ 0.26 $ 0.25 $ 0.54 $ 0.50 Net income: Basic $ 0.31 $ 0.28 $ 0.61 $ 0.55 Diluted $ 0.31 $ 0.27 $ 0.61 $ 0.54 Weighted average common shares outstanding: Basic 100,133,094 88,305,175 100,111,734 85,791,994 Diluted 100,246,112 88,466,024 100,304,617 85,988,206 The accompanying notes to consolidated financial statements are an integral part of these statements. 4 REALTY INCOME CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS For the six months ended June 30, 2007 and 2006 (dollars in thousands)(unaudited) 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES Net income $ 73,260 $ 51,528 Adjustments to net income: Depreciation and amortization 36,643 28,285 Income from discontinued operations: Real estate acquired for resale (6,030 ) (1,416 ) Real estate held for investment (704 ) (2,545 ) Gain on sales of land (1,806 ) Gain on reinstatement of property carrying value (716 ) Amortization of share-based compensation 2,196 1,643 Cash provided by (used in) discontinued operations: Real estate acquired for resale (536 ) (10 ) Real estate held for investment 128 448 Investment in real estate acquired for resale (8,737 ) Proceeds from sales of real estate acquired for resale 65,778 10,195 Collection of mortgage note receivable by Crest 8 1,333 Change in assets and liabilities: Accounts receivable and other assets 990 4,528 Accounts payable, accrued expenses and other liabilities 2,330 222 Net cash provided by operating activities 172,257 84,758 CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from sales of investment properties: Continuing operations 3,842 Discontinued operations 1,493 5,423 Acquisition of andimprovements to investment properties (97,672 ) (146,392 ) Restricted escrow funds acquired in connection with acquisitions of investment properties (2,648 ) Intangibles acquired in connection with acquisitions of investment properties (319 ) Net cash used in investing activities (95,304 ) (140,969 ) CASH FLOWS FROM FINANCING ACTIVITIES Borrowings from lines of credit 135,400 166,000 Payments under lines of credit (125,400 ) (220,400 ) Proceeds from stock offerings, net of offering costs of $6,278 in 2006 120,550 Cash distributions to common stockholders (76,863 ) (60,496 ) Cash dividends to preferred stockholders (12,457 ) (4,702 ) Proceeds from other stock issuances 708 301 Net cash provided by (used in) financing activities (78,612 ) 1,253 Net decrease in cash and cash equivalents (1,659 ) (54,958 ) Cash and cash equivalents, beginning of period 10,573 65,704 Cash and cash equivalents, end of period $ 8,914 $ 10,746 For supplemental disclosures, see note 11. The accompanying notes to consolidated financial statements are an integral part of these statements. 5 REALTY INCOME CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2007 (unaudited) 1. Management Statement The consolidated financial statements of Realty Income Corporation (“Realty Income”, the “Company”, “we” or “our”) were prepared from our books and records without audit and include all adjustments (consisting of only normal recurring accruals) necessary to present a fair statement of results for the interim periods presented. Certain of the 2006 balances have been reclassified to conform to the 2007 presentation.Readers of this quarterly report should refer to our audited financial statements for the year ended December 31, 2006, which are included in our 2006 Annual Report on Form 10-K, as certain disclosures that would substantially duplicate those contained in the audited financial statements have not been included in this report. At June 30, 2007, we owned 1,998 properties, located in 48 states, containing over 17.2million leasable square feet, along with 29 properties owned by our wholly-owned taxable REIT subsidiary, Crest Net Lease, Inc. (“Crest”).Crest was created to buy and sell properties, primarily to individual investors who are involved in tax-deferred exchanges under Section 1031 of the Internal Revenue Code of 1986, as amended (the “Tax Code”). 2. Summary of Significant Accounting Policies and Procedures A. The accompanying consolidated financial statements include the accounts of Realty Income, Crest and other entities for which we make operating and financial decisions (control), after elimination of all material intercompany balances and transactions.All of Realty Income’s and Crest’s subsidiaries are wholly-owned. B. We have elected to be taxed as a Real Estate Investment Trust (“REIT”) under the Tax Code. We believe we have qualified and continue to qualify as a REIT.Under the REIT operating structure, we are permitted to deduct distributions paid to our stockholders and generally will not be required to pay federal corporate income taxes on such income. Accordingly, no provision has been made for federal income taxes in the accompanying consolidated financial statements, except for federal income taxes of Crest, which are included in discontinued operations. C.We recognize an allowance for doubtful accounts relating to accounts receivable for amounts deemed uncollectible.We consider tenant specific issues such as financial stability and ability to pay rent when determining collectibility of accounts receivable and appropriate allowances to record.The allowance for doubtful accounts at June 30, 2007 was $617,000 and at December 31, 2006 was $705,000. D.In June 2006, the FASB issued Interpretation No. 48, Accounting for Uncertainty in Income Taxes, an interpretation of FASB Statement No. 109.Interpretation No. 48 applies to all tax positions accounted for under Statement No. 109 and clarifies the accounting for uncertainty in income taxes by defining criteria that a tax position on an individual matter must meet before that position is recognized in the financial statements.Interpretation No. 48 became effective for us at the beginning of 2007 and did not have an impact on our financial position or results of operations. E.We collect and remit sales taxes assessed by different governmental authorities that are both imposed on and concurrent with a revenue-producing transaction between us and our tenants. We report the collection of these taxes on a net basis (excluded from revenues). The amounts of these taxes are not significant to our financial position or results of operations. 6 F.Other assets consist of the following at: June 30, December 31, (dollars in thousands) 2007 2006 Value of in-place and above-market leases $ 10,945 $ 10,430 Deferred bond financing costs 10,167 10,868 Prepaid expenses 3,033 3,271 Settlements on treasury lock agreements 1,194 1,629 Unamortized credit line fees 694 954 Corporate assets, net of accumulated depreciation and amortization 916 463 Other items 5,307 80 $ 32,256 $ 27,695 3. Retail Properties Acquired We acquire land, buildings and improvements that are used by retail operators. A.During the first six months of 2007, Realty Income invested $98.3million in 46 new retail properties and properties under development with an initial weighted average contractual lease rate of 8.6%.These 46 properties are located in 12 states, will contain over 554,000 leasable square feet, and are 100% leased with an average lease term of 19.1 years.The initial weighted average contractual lease rate is computed by dividing the estimated aggregate base rent for the first year of each lease by the estimated total cost of the properties. Of the $98.3 million invested in the first six months of 2007, $7.1 million was used to acquire one property with an existing lease already in-place with a retail tenant.In accordance with FASB Statement No. 141,
